Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0118894 A1)(“Li”) in view of Ali (US 2009/0267891 A1).
Li discloses a method of forming a film using an RF sputtering (para. 0011) including

Maintaining the chamber in a vacuum state, as Li discloses the chamber is evacuated to low pressure (para. 0006 and 0052) and injecting a reaction gas into the chamber and applying a minimum RF power and a maximum magnetic field to the target to generate a plasma (para. 0052) without damaging the target material, as Li discloses heating may damage the target (para. 0008), and Li also discloses that the sputter power affects temperature (Fig. 5 and para. 0059), Fig. 5 which shows that minimizing RF power avoids damage to the target,  and Li also discloses the magnetic field on the target also affects target temperature (para. 0073) and that the sputter gas pressure lowers the target temperature (para. 0061 and Fig. 6), which is a disclosure of benefit of magnetic field.
Li is silent with respect to OLED material as the target.
Ali, in the same field of endeavor of deposition by sputtering (para. 0043), discloses the organic layers such as EL (electroluminescent emission layer) (para. 0046)  is  sputter deposited (para. 0046-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Ali with the method disclosed by Li in order to obtain the benefit of a smooth surface of the target for organic layers as disclosed by Ali (Ali, para. 0050) with the benefit of avoiding damage to the target as disclosed by Li.
Re claim 2:  The recited range of magnetic field and of RF power would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Li discloses relationships between the minimizing damage to the target and the magnetic filed and of RF power as stated above in the rejection of claim 1, and shows that these are result-effective quantities which could be determined by routine optimization (MPEP 2144.05 (II) ).
Re claim 6:  The recited range of the distance between the target and substrate would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0118894 A1)(“Li”) in view of Ali (US 2009/0267891 A1) as applied to claim 1 above, and further in view of Talton (US 2006/0051522 A1).
Li in view of Ali discloses the limitations of claim 1.  Li in view of Ali is silent with respect to the reaction gas is injected after being cooled by a cooler and through a nozzle in the vicinity of the target.
Talton, in the same field of endeavor of coating a substrate with ablated material (Abstract), discloses the chamber gas recirculation to cool the target (para. 0049-0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Talton with the method disclosed by Li in view of Ali in order to obtain the benefit of avoiding damage to the target.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0118894 A1)(“Li”) in view of Ali (US 2009/0267891 A1).
Li discloses an apparatus for forming a film using an RF sputtering (para. 0011) including
A substrate holder 102 (para. 0052)
 a target 104 at a cathode (para. 0006) in a chamber and disposing a substrate in the chamber
Maintaining the chamber in a vacuum state, and a vacuum pump,  as Li discloses the chamber is evacuated to low pressure (para. 0006 and 0052) and injecting a reaction gas into the chamber and applying a minimum RF power and a maximum magnetic field to the target to generate a plasma (para. 
Li is silent with respect to OLED material as the target.
Ali, in the same field of endeavor of deposition by sputtering (para. 0043), discloses the organic layers such as EL (electroluminescent emission layer) (para. 0046)  is  sputter deposited (para. 0046-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Ali with the method disclosed by Li in order to obtain the benefit of a smooth surface of the target for organic layers as disclosed by Ali (Ali, para. 0050) with the benefit of avoiding damage to the target as disclosed by Li.
Re claim 9:  The recited range of magnetic field and of RF power would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Li discloses relationships between the minimizing damage to the target and the magnetic filed and of RF power as stated above in the rejection of claim 1, and shows that these are result-effective quantities which could be determined by routine optimization (MPEP 2144.05 (II) ).

Allowable Subject Matter
Claims 10-11 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895